Citation Nr: 0516752	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-19 364	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for psychoneurosis, 
mixed type.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from October 1942 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO denied entitlement to a 
compensable evaluation for psychoneurosis, mixed type, mild.

In September 2003, the veteran's motion to advance his case 
on the Board docket was granted pursuant to 38 U.S.C.A. § 
7107 and 38 C.F.R. § 20.900(c).

The Board issued a decision in September 2003 which denied 
entitlement to a compensable evaluation for psychoneurosis, 
mixed type.  


FINDINGS OF FACT

1.	The appellant, in December 2003, filed through counsel a 
Notice of Appeal at the United States Court of Appeals for 
Veterans Claims (Court) from a September 2003 Board decision 
that had denied his claim for a compensable evaluation for 
psychoneurosis, mixed type.

2.	On March 3, 2005, the appellant's attorney notified the 
Court of the appellant's death.  

3.	On March 9, 2005, the Board was notified by the 
appellant's attorney via a facsimile copy of the veteran's 
death certificate, that the veteran died on March [redacted], 2005.

4.	In an Order issued in March 2005, the Court vacated the 
Board's September 2003 decision and dismissed the appellant's 
appeal.  Judgment was entered in April 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal to the Court.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


